DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claim 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8 and 9 of U.S. Patent Application No. 17070900. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent Application No. 17070900 defines A motion analysis device comprising: an acquisition part that acquires time-series data relating to an operation performed by an operator; an analysis part that analyzes the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof, and a display control part that performs control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, wherein the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights.
It would have been obvious to one of ordinary skill in the art to notice claim 1 in current application and claim 1 in U.S. Patent Application No. 17070900 are similar. All the claims are essentially the same structure and perform similar function, therefore unpatentable for obvious-type double patenting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim in Application 17070900
Claim in Patent Application 17070880
1. A motion analysis device comprising: 
an acquisition part that acquires time-series data relating to an operation performed by an operator;
1. A motion analysis device comprising: 

an acquisition part that relates to an operation performed by an operator and acquires time-series data relating to motions of a plurality of parts of the operator; 
an analysis part that analyzes the time-series data and generates motion data indicating a type of an elemental motion and an execution time of the elemental motion from a start to an end thereof; and 
an analysis part that analyzes the time-series data and generates motion data indicating a type of elemental motion and an execution time of the elemental motion from a start to an end thereof; 
an evaluation part that performs an evaluation of the elemental motion performed by the plurality of parts based on a timing of execution of the elemental motion; and
a display control part that performs control to display objects indicating types and execution times of a plurality of elemental motions on a display part side by side in a time-series order of the time-series data, 
wherein the objects have a constant width in a direction in which the objects are lined up in a time-series order and indicate the execution times according to heights.
a display control part that performs control to differentiate periods corresponding to different elemental motions and display the evaluation together with the motion data on a display part.


Conflicting claims numbers:
17070900
1
8
9
17070880
1
11
12



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition part and analysis part in claim 1-10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  no prior art discloses alone or in combination the italicized and bolded features.
Claim 1, a motion analysis device comprising: an acquisition part that acquires time-series data relating to an operation performed by an operator; an analysis part that analyzes the time-series data and generates motion data indicating a type and execution time of an elemental motion; 
a generation part that excludes data corresponding to a stop period of the operator which is taken until an initial elemental motion is started from the motion data, and generates shortened motion data; and a display control part that performs control to differentiate periods corresponding to different elemental motions and display the shortened motion data on a display part.
Claims 2-10 depend on allowable claim 1 and are therefore allowable for the same reasons as claim 1. Claim 11. A motion analysis method comprising: acquiring time-series data relating to an operation performed by an operator; analyzing the time-series data and generating motion data indicating a type and execution time of an elemental motion; excluding data corresponding to a stop period of the operator which is taken until an initial elemental motion is started from the motion data, and generating shortened motion data; and performing control to differentiate periods corresponding to different elemental motions and display the shortened motion data on a display part.Claim 12. A non-transitory computer-readable recording medium that stores a motion analysis program causing a calculation part included in a motion analysis device to function as: an acquisition part that acquires time-series data relating to an operation performed by an operator; an analysis part that analyzes the time-series data and generates motion data indicating a type and execution time of an elemental motion; a generation part that excludes data corresponding to a stop period of the operator which is taken until an initial elemental motion is started from the motion data, and generates shortened motion data; and a display control part that performs control to differentiate periods corresponding to different elemental motions and display the shortened motion data on a display part.
Relevant prior art:Mochizuki et al. (US 20010004262 A1) discloses motion data generating apparatus as a storage unit for storing several time-series motion data. A motion connecting unit is used for reading out several time-series motion data from the storage unit. The connecting unit connects the time-series motion data to generate a series of time-series motion data. The connecting unit also stores the time-series motion data in the storage unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/12/2022